Citation Nr: 1717359	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  15-232 23A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1969 to August 1985 and his service included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In November 2016, the Veteran and his wife testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's arthritis of the low back had its onset in service.

2.  The Veteran's arthritis of the right knee had its onset in service.

3.  The Veteran's arthritis of the left knee had its onset in service.



CONCLUSIONS OF LAW

1.  A low back disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  A right knee disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  A left knee disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claim

The Veteran asserts that service connection is warranted for low back and bilateral knee disabilities because, in substance, they were both caused by his documented helicopter accident while on active duty and have continued since that time.  Specifically, the Veteran testified that he injured his low back and knees when he was serving as a helicopter pilot in the Republic of Vietnam in 1970 and his helicopter crashed on two occasions and he had repeated problems with observable symptoms of his low back and knee disabilities while on active duty and since that time.  Similarly the Veteran's wife testified, in substance, that she met the Veteran within a year after these helicopter accidents and she both observed the claimant having observable symptoms of his low back and knee disabilities during approximately the next 14 years he was on active duty as well as since that time.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In evaluating the evidence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The record shows the Veteran being diagnosed with low back and bilateral knee arthritis.  See, e.g., X-rays dated in June 2013.  Moreover, service personnel records show that the Veteran deployed to the Republic of Vietnam in June 1970 as a helicopter pilot.  Service treatment records dated in September 1970 show his being treated for lacerations and abrasions due to an unknown cause and in December 1970 thereafter specifically document the Veteran receiving treatment following a helicopter accident while serving in the Republic of Vietnam.  A subsequent July 1974 service treatment record also shows the Veteran being treated for a right knee sprain.  Moreover, the Board finds that the above service records when combined with the Veteran's testimony regarding having continued problems with observable symptom of his low back and bilateral knee disabilities since the documented helicopter accident as well as the appellant's wife's testimony regarding the claimant having continued problems with observable symptom of his low back and bilateral knee disabilities from the time that she first met him in 1971 and for approximately the next 14 years while he served on active duty are competent and credible proof of the in-service incurrence of the low back and knee injuries.  See Davidson.  Lastly, the Board finds the Veteran's and his wife's testimony regarding the claimant having continued problems with observable symptom of his low back and bilateral knee disabilities is sufficient proof that his disorders have continued since service because these symptoms are observable by lay persons.  See Davidson. 

In reaching this conclusion, the Board has not overlooked the December 2013 VA examination in which it was opined that the Veteran's low back and bilateral knee disabilities were not likely related to service.  However, the Board does not find the VA examiner's opinion probative because it was based on an inaccurate fact (i.e., the Veteran being on flight status until 1985 when service treatment records show he was taken off flight status in 1976) and because it was based on negative evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

Therefore, because the Board finds the Veteran's and his wife's testimony that the appellant has had recurrent observable low back and knee symptoms since his documented in-service injury in a helicopter crash both competent and credible, because the appellant has been diagnosed with arthritis of the low back and knees, and with affording him the benefit of the doubt, the Board concludes that service connection is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for arthritis of the low back is granted.

Service connection for arthritis of the right knee is granted.

Service connection for arthritis of the left knee is granted.

REMAND

As to the claim for a compensable rating for bilateral hearing loss, the Veteran testified, in substance, that his disability had worsened since his last VA examination in December 2013.  Therefore, the Board finds that a remand to provide the Veteran with another VA examination to ascertain the current severity of his bilateral hearing loss is required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

While appeal is in remand status, the AOJ should also obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's post-September 2016 treatment records from the San Antoni VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the problems caused by his bilateral hearing loss including with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the severity of his bilateral hearing loss.  The claims folder must be made available to and reviewed by the examiner.  All indicated tests should be conducted.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability including the effect it has on his ability to communicate effectively with other people.  

5.  Then adjudicate the claim.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) which includes notice of, among other things, all evidence added to the claims file since the May 2015 statement of the case.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
	STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


